           Case 1:20-cv-03799-JPB Document 33 Filed 03/02/21 Page 1 of 8




 1                   IN THE UNITED STATES DISTRICT COURT
 2                  FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION
 3
 4   Zachary Hodges
 5
                   Plaintiff,
 6                                          Civil Action No. 1:20-cv-03799-JPB
 7                    v.
                                          Plaintiff’s Motion for Entry of Judgment
 8   GM Law Firm, LLC; Chantel L.           Enforcing the Funding of Settlement
 9   Grant; National Legal Staffing           Agreement as to Defendant, Julie
     Support, LLC; Gregory Fishman;                   Queler, individually
10
     Julie Queler; Kevin Mason;
11   Resolvly, LLC; JG Factor, LLC; and
12   John and Jane Does Defendants 1-5.
13               Defendants.
14
      PLAINTIFF’S MOTION FOR ENTRY OF JUDGMENT ENFORCING THE
15
      FUNDING OF SETTLEMENT AGREEMENT AS TO DEFENDANT, JULIE
16                      QUELER, INDIVIDUALLY
17
           THE PLAINTFF, Zachary Hodges, files this Motion for Entry of Judgment
18
19   Enforcing the Funding of Settlement Agreement as to Defendant, Julie Queler,
20
     individually, under the inherent power of this Court to enforce the terms of settlement
21
22   agreements in cases pending before it, and shows to the Court the following in
23   support of the relief requested in this Motion for Entry of Judgment:
24
           1.     On the morning of December 29, 2020, Defendant, Julie Queler, in her
25
26   individual capacity, agreed to the previously negotiated terms for a global settlement
27                                              1
28
           Case 1:20-cv-03799-JPB Document 33 Filed 03/02/21 Page 2 of 8




 1   of three active federal lawsuits filed against her, her businesses, and her business
 2
     partners (the co-Defendants in this, and the other two related, federal court actions).
 3
 4   These three federal civil lawsuits, all making the same factual allegations about Ms.
 5
     Queler’s, and her business’ and partners’, (fraudulent and illegal) student loan “debt
 6
 7   elimination” program consist of: (1) Hodges v. GM Law Firm, LLC, et al. (Northern

 8   District of Georgia, Civil Action No. 1:20-cv-03799-JPB); (2) Grijalva v. Kevin
 9
     Mason, et al. (Central District of California; Civil Action No. 8:18-cv-02010-MCS
10
11   (DFMx)); and (3) Winkler v. GM Law Firm, LLC, et al. (District of Arizona; Civil
12
     Action No. 3:20-cv-08248-DWL).
13
14         2.     December 29, 2020, was the (rescheduled) deposition date for Julie
15
     Queler in the Grijalva action, an action was deep into discovery and that had been
16
17   hotly litigated since 2018.
18         3.     Julie Queler, acting only in her individual capacity, emailed counsel for
19
     the Plaintiffs, Macy Hanson, in these three federal civil actions, cited above, on the
20
21   morning of December 29, 2020, agreeing to the settlement terms that she, Julie
22
     Queler, and Macy Hanson negotiated in the days leading up to Julie Queler’s
23
24   (rescheduled) deposition date of December 29, 2020.
25
26
27                                               2
28
            Case 1:20-cv-03799-JPB Document 33 Filed 03/02/21 Page 3 of 8




 1          4.    Those settlement terms, negotiated between Julie Queler and counsel for
 2
     the three Plaintiffs involved, Zachary Hodges, Vivian Grijalva, and Brian Winkler,
 3
 4   respectively, are contained in following December 28, 2020, email to Julie Queler
 5
     that memorialized the settlement terms that Julie Queler and counsel for the three
 6
 7   Plaintiffs had previously negotiated:

 8   Hi, Julie.
 9
     I am writing to confirm, in writing, the settlement agreements in the Grijalva, Winkler,
10   and Hodges cases. My clients, Vivian Grijalva, Brian Winkler, and Zachary Hodges will
11   release all claims against all Defendants (including NLSS, Resolvly, and JG Factor), with
     prejudice, in connection with these agreements. Further, I will cancel your deposition
12
     that is scheduled for tomorrow, since there will be no need for your deposition with
13   these cases being settled.
14
     You (Julie Queler, individually) will pay the following three sums in connection with
15   these settlement agreements:
16
     $55,000 to settle Vivian Grijalva.
17   $50,000 to settle Brian Winkler.
18   $25,000 to settle Zachary Hodges.
19
     You also agree that we will finalize the release paperwork (to be drafted by your
20   independent counsel) and that you will fund these settlements within 21 days.
21
     Please confirm the terms of this email at your earliest opportunity, so that I can cancel
22   the court report for tomorrow's deposition and let all opposing counsel know that your
23   deposition will not be going forward - and that my clients will be dismissing their cases,
     with prejudice, against all Defendants.
24
25   Thank you.
26
     Macy
27                                                3
28
             Case 1:20-cv-03799-JPB Document 33 Filed 03/02/21 Page 4 of 8




 1           5.    The following morning, on December 29, 2020, Julie Queler agreed to
 2
     the above settlement terms (the only difference being 30 days to fund the settlements,
 3
 4   instead of 21 days, which was an acceptable term to the Plaintiffs, as evidenced by
 5
     their dismissing their actions, with prejudice, in reliance on these promises) in the
 6
 7   Hodges, Grijalva, and Winkler actions, as a global settlement of all litigation pending

 8   against her, her companies, and her business partners. Julie Queler’s December 29,
 9
     2020, reply-email, agreeing to the Hodges, Grijalva, and Winkler settlements, reads:
10
11   Macy
12   Good morning,
13
     I was not able to send this to Quinn last night. However, I am going forward and
14   confirming this agreement in the fore aforementioned terms.
15   I ask for the settlement date for 30 days as opposed to 21 days due to holiday
16   travels.

17   Please confirm the cancellation of the deposition today.
18   Thank you
19
     Julie
20
21           6.    This December 28-29, 2020, email exchange between Julie Queler and

22   counsel for Plaintiffs, Hodges, Grijalva, and Winkler, is attached to, and incorporated
23
     into, this Motion as Exhibit “1”.
24
25
26
27                                                4
28
           Case 1:20-cv-03799-JPB Document 33 Filed 03/02/21 Page 5 of 8




 1         7.     Julie Queler, however, did not fund any of these three settlement
 2
     agreements by the 30-day deadline that she proposed. The reasons for this are still not
 3
 4   clear to the Plaintiffs or their counsel.
 5
           8.     Next, in an attempt to work through, without Court involvement, Julie
 6
 7   Queler’s refusal to fund the three settlement that she had agreed to on December 29,

 8   2020 – and for which Julie Queler received the benefit of complete dismissals of all
 9
     claims, with prejudice, as to herself, her companies, and her business partners, in all
10
11   three federal lawsuits involved in that global settlement – counsel for the Plaintiffs
12
     agreed to another extension of Julie Queler’s deadline to fund these three settlements.
13
14   This new “non-contingent, no matter what funding deadline” of February 26, 2021,
15
     has now passed, as well.
16
17         9.     The February 11, 2021, Confirmation of (3) Settlement Agreements and
18   Confirmation of Non-Contingent, “No Matter What” Funding Deadline for These
19
     Settlements, executed between Julie Queler and Zachary Hodges, Vivian Grijalva,
20
21   and Brian Winkler, through their counsel, is attached to, and incorporated into, this
22
     Motion as Exhibit “2”.
23
24         10.      Based upon the clear and unambiguous settlement terms contained in
25
     Exhibits 1 and 2 to this Motion, as negotiated and agreed to by Julie Queler,
26
27                                               5
28
           Case 1:20-cv-03799-JPB Document 33 Filed 03/02/21 Page 6 of 8




 1   individually, and based upon the fact that Julie Queler induced, through these
 2
     promises of payment, Brian Winkler, Vivian Grijalva, and Zachary Hodges to each
 3
 4   consent to the filing of Stipulations of Dismissal With Prejudice of their three federal
 5
     civil actions filed against Julie Queler, respectively, this Court must enter a Judgment
 6
 7   against Julie Queler, individually, to enforce the terms of the settlement agreement

 8   between Julie Queler and Zachary Hodges, the Plaintiff sub judice.
 9
           11.    Zachary Hodges humbly requests that this Court exercise its inherent
10
11   power to enforce the terms of his settlement agreement with Julie Queler,
12
     individually, and enter a Judgment, in favor of Zachary Hodges, and against Julie
13
14   Queler, individually, in the amount of $25,000, in addition to post-judgment interest
15
     at the legal rate, and all costs of collection, including all reasonable attorneys’ fees,
16
17   that become necessary for Zachary Hodges to collect upon this Judgment.
18         12.    The text of the proposed Order (and Judgment) granting this Motion is
19
     attached to, and incorporated into, this Motion as Exhibit “3”.
20
21         This, the 2nd day of March, 2021.
22
                                                      ZACHARY HODGES
23                                                    The Plaintiff
24
                                                      /s/ Macy D. Hanson
25                                                    MACY D. HANSON
26                                                    (Admitted Pro Hac Vice)
27                                                6
28
          Case 1:20-cv-03799-JPB Document 33 Filed 03/02/21 Page 7 of 8




 1                                                 The Law Office of Macy D. Hanson,
 2                                                 PLLC
                                                   102 First Choice Drive
 3                                                 Madison, Mississippi 39110
 4                                                 Telephone: (601) 853-9521
                                                   Facsimile: (601) 853-9327
 5
                                                   macy@macyhanson.com
 6
 7                                                 /s/ Tyler P Scarbrough
                                                   TYLER P. SCARBROUGH
 8                                                 Georgia Bar No. 401055
 9                                                 HENNER & SCARBROUGH LLP
                                                   3379 Peachtree Road, N.E.
10
                                                   Suite 555
11                                                 Atlanta, Georgia 30326
12                                                 Telephone: (404) 260-3206
                                                   Facsimile: (404) 260-3205
13                                                 tscarbrough@henscarlaw.com
14
                                                   ATTORNEYS FOR ZACHARY HODGES
15
16
17                             RULE 7.1D CERTIFICATE

18        The undersigned hereby certified that the foregoing was prepared using 14-point
19
     Times New Roman font, in accordance with Local Rule 5.1B.
20
21        Dated this 2nd day of March, 2021.
22
                                         /s/ Macy D. Hanson
23                                       Macy D. Hanson
24                                       Admitted pro hac vice
25
26
27                                             7
28
           Case 1:20-cv-03799-JPB Document 33 Filed 03/02/21 Page 8 of 8




 1                                  CERTIFICATE OF SERVICE
 2
 3         I am employed in the County of Fulton, Georgia; I am over the age of eighteen
 4   years and not a party to the within entitled action; my business address is 3379
 5   Peachtree Road NE, Suite 555, Atlanta, GA 30326. I am a registered user of the
 6   CM/ECF system for the United States District Court for the Northern District of
 7   Georgia.
 8
 9         On March 2, 2021, I filed, via the ECF system, the foregoing document with
10   the Clerk of the Court. To the best of my knowledge, all counsel to be served in this
11   action are registered CM/ECF users and will be served by the CM/ECF system when
12   the Clerk of Court files this document.
13
           I further certify that I have mailed, by certified mail, a copy of this Motion
14
     to Respondent, Julie Queler, at her (confirmed as current) mailing address of:
15
     1903 North Swinton Avenue, Delray Beach, Florida 33444. I further certify that
16
     I have emailed a copy of this filed Motion to Julie Queler at her (confirmed as
17
     current and active) email address of: jpq01@aol.com.
18
19         I declare under penalty of perjury under the laws of the United States of America
20   that the foregoing is true and correct.
21
           Executed on March 2, 2021, at Atlanta, Georgia.
22
23
24                                                          /s/ Tyler Scarbrough
25                                                        TYLER SCARBROUGH
26
27                                              8
28
